Continuation of PTOL-303 - Box 12
The request for reconsideration has been considered but does NOT place the application in condition for allowance because the following rejection remain.

Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 3, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (Time and/or Site Specific Drug Delivery of Floating Pulsatile Release Delivery System, Systematic Reviews in Pharmacy, January-June 2011,  Vol 2, Issue 1, pp.59-64).
Patel teaches an insoluble capsule body containing a drug core tablet and having an opening covered by a hydrogel plug (p.62). Regarding instant claim 3, the hydrogel plug resides within the capsule opening (Fig.2). Regarding instant claim 4, the osmotic material appears to be fastened to an inner surface of the capsule wall (Fig. 2). Regarding instant claim 6, a hydrogel is a colloidal gel carrier (p.62). 


Anticipation Remarks 
Applicant allege submission of a collection of gastric medicine delivery devices, where the plug is eventually dissolved releasing the contained medicine in a burst (Table 1 and pg. 62). Applicants submit that it should also be clear that the prior art does not present an osmotic membrane which allows medicine to exit through the membrane.
Examiner does not find the argument persuasive to overcome the anticipation rejection. More specifically, Applicants argument that the prior art would not permit medicine to exit through the membrane, but the instant claims would permit medicine to exit through the membrane is unpersuasive because both the prior art and the instant claims are drawn to the use of a hydrogel membrane plug. 

 
Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (Time and/or Site Specific Drug Delivery of Floating Pulsatile Release Delivery System, Systematic Reviews in Pharmacy, January-June 2011,  Vol 2, Issue 1, pp.59-64) in view of Simpson (U.S. 2013/0023823).
Patel is discussed above. Patel is drawn to a “[c]apsule-shaped system provided with release controlling plug” (p.62), but does not teach the use of surgical mesh as the plug material. 
While claims 1, 3, 4 and 6 are anticipated above, for the purpose of this rejection and purely arguendo, it is assumed that Patel does not teach the medicine leaches through the osmotic material. 
Simpson teaches a therapeutic device using surgical mesh as a permeable support member to encapsulate and provide optimal diffusion of a therapeutic agent [0041]. 
Simpson does not teach a capsule wall.
It would have been prima facie obvious to one having ordinary skill in the art making the drug delivery capsule of Patel and desiring a sustained therapeutic agent release to use the surgical mesh of Simpson as the plug material given it is taught to be inert and provide optimal release of a therapeutic agent by diffusion. 

Claims 1 and 3-6 stand rejected under 35 U.S.C. 103 as being unpatentable over Patel (Time and/or Site Specific Drug Delivery of Floating Pulsatile Release Delivery System, Systematic Reviews in Pharmacy, January-June 2011,  Vol 2, Issue 1, pp.59-64) in view of Yum (U.S. 2009/0215808).
Patel is discussed above, but does not teach the capsule wall material is gelatin. 
Yum teaches that for an oral pharmaceutical dosage form, a preferred capsule material is gelatin.
It would have been prima facie obvious to one of ordinary skill in the art making the drug delivery capsule of Ayer to choose gelatin as the material for the capsule given Yum teaches it is a preferred material for such use. MPEP 2143(I)(B).  

Obviousness Remarks
Applicants submit that the amendments should distinguish the invention from the prior art and overcome the obviousness rejection. 
Examiner disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612